To His Excellency the Governor and the Honorable Council:

The court realizes there is presently in effect neither a budget act nor an operating resolution or other spending authority running to the officers of the government of the state. Further, that it is a matter of the greatest importance to provide legal spending authority authorizing the expenditure of funds necessary to carry on the functions of the government. In light of these extraordinary circumstances, assuming the facts as contained in the foregoing resolution to be uncontroverted, and the brief interval of time within which to research and consider the questions posed therein, we the undersigned justices answer the questions as follows:
If the Governor waives any defect in the presentation to him of House bill 1000, and if he files that written statement with the secretary of state, then the fact that the proper version of House bill 1000 was not presented until October 24, 1977, should not contravene the fact that valid presentation was made on October 21, 1977, and therefore questions 1 and 3, considered jointly, are answered in the affirmative.
An answer to question 2 therefore is unnecessary.
William A. Grimes
Maurice P. Bois
Charles G. Douglas III

To His Excellency the Governor and the Honorable Council:

“The constitutional duty of the justices of the supreme court (N.H. Const, pt. II, art. 74) to give advisory opinions is limited to questions of law pending before the inquiring body and does not include legal questions which involve resolutions of questions of *841fact.” Opinion of the Justices, 116 N.H. 358, 360, 360 A.2d 889, 891 (1976). As the questions posed by the above resolution may involve determination of questions of fact, no advisory opinion should be rendered.
Frank R. Kenison